Citation Nr: 1208871	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  08-31 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for residuals of cold injuries, including arthritis of the hands, knees, ankles, and feet.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of pneumonia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In December 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issue of whether clear and unmistakable error (CUE) exists in an October 2007 rating decision of the RO, which denied entitlement to service connection for residuals of cold injuries, to include arthritis of the hands, knees, ankles, and feet, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for residuals of cold injuries, including arthritis of the hands, knees, ankles, and feet; entitlement to service connection for bilateral hearing loss; entitlement to service connection for tinnitus; and entitlement to service connection for residuals of pneumonia.

The Veteran reported at a hearing before the undersigned Veterans Law Judge that he was treated by a Dr. R.C. for scarring due to pneumonia.  In addition, the Veteran reported that Dr. R.C. indicated that his arthritis was due to his exposure to cold temperatures in Germany.  Review of the claims file reveals limited records from Dr. R.C.'s office that solely indicate that Dr. R.C. was notified of certain test results.

In addition, the Veteran reported that a Dr. M.D. indicated that the Veteran's had arthritis due to his exposure to cold temperatures in service.  The Veteran indicated that he would submit copies of these records subsequent to the hearing.  However, review of the claims file reveals that only limited records regarding the Veteran from Dr. M.D. have been obtained and associated with the claims file.  Additionally, the claims file does not reveal that the Veteran submitted any additional records from Dr. M.D. subsequent to the hearing.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  As the records regarding the Veteran's treatment from Drs. R.C. and M.D. do not appear to be complete, after obtaining adequate authorization, attempts must be made to obtain the Veteran's complete treatment records from Drs. R.C. and M.D.  

The Board notes that, to date, the Veteran has not been afforded a VA medical examination regarding any of his claims.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In regard to the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus, the Board notes that the Veteran contends that he has a hearing loss disability and tinnitus due to his exposure to loud noise in service as an armor crewman.  He indicated that he did not wear any hearing protection when they fired the tank gun.  The Veteran has reported that the ringing in his ears began shortly after separation from service.  The Veteran's spouse indicated in a statement dated in December 2011 that she first noted the Veteran's hearing loss, in both ears, ten years prior and that it has become more severe.  The Veteran has submitted a private treatment record revealing that he has a left ear hearing loss disability pursuant to 38 C.F.R. § 3.385.  

The Veteran has not been afforded a VA medical examination regarding the etiology of his hearing loss and/or tinnitus.  As the Veteran is competent to report that he experiences hearing loss and tinnitus, and has a left ear hearing loss disability pursuant to 38 C.F.R. § 3.385, the Board finds it necessary to afford the Veteran a VA medical examination.  

In regard to the Veteran's claim of entitlement to service connection for residuals of pneumonia, service treatment records reveal that the Veteran was noted to have questionable pleuritis and upper respiratory infection in December 1966 and he was treated as an inpatient at Womack Army Hospital at Fort Bragg, North Carolina in December 1966 for a viral syndrome.  Post service private imaging studies of record indicate that the Veteran was noted to have moderate fibrotic stranding within both pulmonary apices, an improving infiltrate in the right infrahilar region within range of the right lower lobe or overlapping vascular markings, and peribronchial thickening bilaterally, either chronic or due to underlying bronchitis.  

As the Veteran was treated for upper respiratory infections and for viral syndromes in service and the Veteran has been treated post service for pulmonary symptoms, the Board finds it necessary to afford the Veteran a VA medical examination.

Accordingly, the case is REMANDED for the following action:

1.  After securing the proper authorization, request treatment records pertaining to the Veteran from Drs. M.D. and R.C.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any hearing loss and/or tinnitus found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology, the lay statements of record relating to the Veteran's hearing loss since service, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any hearing loss and/or tinnitus found to be present is related to or had its onset during service, and particularly, to his report of in-service acoustic trauma.  The rationale for all opinions expressed should be provided in a legible report.  

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any respiratory disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any respiratory disability found to be present is related to or had its onset during service, and particularly, to his in service treatment for upper respiratory infections and viral syndrome.  The rationale for all opinions expressed should be provided in a legible report.  

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



